Case 2:19-cv-07669-CJC-AFM Document 1-2 Filed 09/04/19 Page 1 of 11 Page ID #:19




                   EXHIBIT B
                                             Terms of
8/31/2019Case 2:19-cv-07669-CJC-AFM Document 7bm
                                             1-2      Um
                                                      Use I| Deily
                                                   ofFiled   Daily Humor
                                                               09/04/19
                                                                   R00117
                                                                          Page 2 of 11 Page ID #:20




   MENU




                           DailyHumor Terms
                           DailyHumor Terms of
                                            of Use
                                               Use
     DAILYHUMOR.CO SERVICE USER AGREEMENT
     DAILYHUPAOR.00
                        Agreement.
     Acceptance of User Agreement

     1. By registering for and/or using the Services in any manner, including
     1,                                                             ncluding but not limited to visiting or browsing the
     Site, you agree to this User Agreement and all other operating rules, policies and procedures that may be
     published from time to time on the Site by us, each of which is
                                                                  is incorporated by reference and each of which may
     be updated from time to time without notice to you,
                                                      you.

    2. Certain of the Services may be subject to additional terms and conditions specified
    2,                                                                           speci ed by us from time to time;
    your use of such Services is subject to those additional terms and conditions, whidl
                                                                                   which are
                                                                                         are incorporated into
                                                                                                          into this
                                                                                                               this
    User Agreement by this reference.
    Use

                  Agreement applies to all users of the Services, including, without limitation,
     3. This User Agreernent                                                         limitation. users who are
                                                                                                           we
     contributors of content
     corrtrbutors    content, information, and other materials or services, registered or otherwise,
                                                                                          otherwise.

     4. ARBITRATION NOTICE AND CLASS ACTION WAIVER: EXCEPT FOR CERTAIN TYPES OF DISPUTES DESCRIBED
     4,
     IN THE ARBITRATION SECTION BELOW
                                 BELOW, YOU AGREE THAT DISPUTES BETWEEN YOU AND US WILL BE
     RESOLVED BY BINDING, INDIVIDUAL ARBITRATION AND YOU WAIVE YOUR RIGHT TO PARTICIPATE IN A CLASS
                                    ARBITRATION.
     ACTION LAWSUIT OR CLASS-WIDE ARBITRATION,

     Eligibility.

    You represent and warrant that you are at least 18 yewsyears of age. If you are under age 18, you may not
                                                                                                           not, under
                                                                                                                wider any
    circumstances or for any reason, use the Services. We may, in our sole discretion, refuse to offer the Services to
                                    its eligibility criteria at any time,
    any person or entity and change Its                             time. You are                        ensuring that this
                                                                               we solely responsible for ensuing
    User Agreement is in compliance with allaws,
    User                                   all laws, rules and regulations applicable to you and the right to access the
    Services is revoked where this User Agreement or use of the Services is prohibited or to the extent offering, sale
kttwfitnytionuratx..../
https://dailyhumor.co/terms/                                                                                                  1/6
8/31/2019Case      2:19-cv-07669-CJC-AFM Document Terms Use |I Daily
                                                  1-2 ofFiled    09/04/19
                                                                     Humor Page 3 of 11 Page ID #:21
     or provision                 con icts with any
        provision of the Services conflicts      any applicable law, rule
                                                                       rule or regulation.
                                                                               regulation. Further, the Services are offered
     only for your use, and not for the use or bene
                                               benefitt of any third party.

     Content.
     Content.

     De nition.
     Definition.

     For purposes of this User Agreement, the term “Content”
                                                       "Content" includes, without limitation, information, data, text,
     photographs,
     photographs, videos, audio
                          audio clips,
                                 clips, written posts,
                                                posts, articles,
                                                        articles, comments, software,
                                                                             software, scripts,
                                                                                       scripts, graphics,
                                                                                                graphics, and
                                                                                                          and interactive
     features generated, provided, or otherwise made accessible on or through the Services. For the purposes of this
     Agreement, “Content”
                 "Content" also includes all User Content (as de      ned below).
                                                                  defined

     User Content.

     All Content
     All           added, created,
          Content added,  created, uploaded,
                                    uploaded, submitted,
                                               submitted, distributed,   or posted
                                                            distributed, or         to the
                                                                            posted to   the Services
                                                                                            Services by users (collectively
                                                                                                     by users (collectively "User
                                                                                                                            “User
     Content”),
     Content"),   whether  publicly posted  or privately transmitted,  is the sole responsibility of the person who   originated
     such   User Content.
     such User              You represent
                  Content. You  represent that
                                           that all User Content
                                                all User Content provided
                                                                   provided by  you is
                                                                             by you  is accurate,
                                                                                        accurate, complete, up-to-date, and
                                                                                                  complete, up-to-date,  and in
                                                                                                                              in
     compliance with allall applicable
                            applicable laws, rules
                                             rules and
                                                    and regulations. You acknowledge
                                                                            acknowledge that all Content, including User
     Content, accessed by you using the Services is at your own risk and you will be solely responsible for any damage
     or loss
         loss to you or any
                        any other party
                                   party resulting therefrom. WeWe do
                                                                    do not
                                                                        not guarantee
                                                                            guarantee that any Content you access
                                                                                                              access on or
     through the Services is or will
                                  will continue to be
                                                    be accurate.
                                                       accurate.

     Notices and
             and Restrictions.

     The Services may contain Content speci    cally provided by us, our partners or our users and such Content is
                                        specifically
     protected
     protected by
               by copyrights,
                  copyrights, trademarks, service
                                           service marks, patents,
                                                           patents, trade secrets
                                                                          secrets or other proprietary
                                                                                           proprietary rights and
                                                                                                              and laws.
                                                                                                                  laws.
     You shall abide by and maintain all copyright notices, information, and restrictions contained in any Content
     accessed through the Services.

     Availability of Content.

     We do
         do not guarantee
                 guarantee that any
                                 any Content will
                                              will be
                                                   be made available
                                                            available on the Site or through the Services. We
                                                                                                           We reserve
                                                                                                              reserve the
     right to, but do not have any obligation to, (i) remove, edit, modify or otherwise manipulate any Content in our sole
     discretion, at any time, without notice to you and for any reason (including, but not limited to, upon receipt of
     claims or allegations
                allegations from
                            from third parties
                                       parties or authorities
                                                  authorities relating to such
                                                                          such Content or if we are
                                                                                                are concerned that you
     may have violated this User Agreement), or for no reason at all and (ii) to remove or block any Content from the
     Services.

     Rules of Conduct.

     As a
     As    condition of
        a condition  of use,
                        use, you
                             you promise   not to
                                  promise not   to use
                                                   use the
                                                       the Services
                                                           Services for
                                                                     for any
                                                                         any purpose  that is
                                                                             purpose that  is prohibited
                                                                                              prohibited by these Terms
                                                                                                         by these        of
                                                                                                                  Terms of
     Use. You are responsible for all of your activity in connection with the Services.
     You shall not
               not (and shall
                         shall not permit
                                   permit any
                                           any third party
                                                     party to) either
                                                               either (a) take any
                                                                               any action or (b) upload, download,
                                                                                                         download, post,
                                                                                                                    post,
     submit
     submit or otherwise distribute
                           distribute or facilitate
                                         facilitate distribution
                                                    distribution of any
                                                                    any Content
                                                                        Content on or through the Service, including without
     limitation any User Content, that:



https://dailyhumor.co/terms/                                                                                                        2/6
8/31/2019Case      2:19-cv-07669-CJC-AFM Document Terms Use |I Daily
                                                  1-2 ofFiled    09/04/19
                                                                     Humor Page 4 of 11 Page ID #:22
     1. infringes any
                  any patent,
                      patent, trademark, trade secret,
                                               secret, copyright, right
                                                                  right of publicity
                                                                           publicity or other right
                                                                                              right of any
                                                                                                       any other person
                                                                                                                 person or
     entity or violates any law or contractual duty;

     2. you know is false, misleading, untruthful or
                           misleading, untruthful or inaccurate;
                                                     inaccurate;

     3.
     3. is unlawful, threatening, abusive,
                                  abusive, harassing,
                                           harassing, defamatory,
                                                      defamatory, libelous,
                                                                   libelous, deceptive,
                                                                             deceptive, fraudulent, invasive of another’s
                                                                                                                another's
     privacy, tortious, obscene, vulgar, pornographic, offensive, profane, contains or depicts nudity, contains or depicts
     sexual activity, or is otherwise inappropriate as determined by us in our sole discretion;

     4. constitutes unauthorized or unsolicited advertising, junk or bulk e-mail ("spamming");
                                                                                 (“spamming”);

     5.
     5. contains software                                          les, or programs
                 software viruses or any other computer codes, files,      programs that are designed
                                                                                             designed or intended
                                                                                                         intended to
     disrupt, damage, limit or interfere with the proper function of any software, hardware, or telecommunications
     equipment or to damage or obtain unauthorized access to any system, data, password or other information of
     ours or of any third party;

     6. impersonates
     6. impersonates any
                     any person or entity,
                         person or entity, including any of
                                           including any of our
                                                            our employees or representatives;
                                                                employees or representatives; or
                                                                                              or

     7. includes anyone’s
                 anyone's identi  cation documents or sensitive financial
                          identification                          nancial information.

     You shall not: (i) take any action that imposes or may impose (as determined by us in our sole discretion) an
     unreasonable or disproportionately large load on our (or our third party providers’)
                                                                                 providers') infrastructure; (ii) interfere or
     attempt to interfere
                 interfere with the proper
                                    proper working of the Services or any
                                                                        any activities
                                                                            activities conducted
                                                                                        conducted on the Services; (iii)
     bypass, circumvent or attempt to bypass or circumvent any measures we may use to prevent or restrict access to
     the Services (or other accounts, computer systems or networks connected to the Services); (iv) run any form of
                          “spam” on the Services; (v) use manual or automated software,
     auto-responder or "spam"                                                     software, devices,
                                                                                              devices, or other processes
                                                                                                                  processes to
     “crawl” or “spider”
     "crawl" "spider"     any page of the Site; (vi) harvest or scrape any Content   from  the Services; or (vii) otherwise
     take any action in violation of our guidelines and policies.

     You shall not (directly or indirectly): (i) decipher, decompile, disassemble, reverse engineer or otherwise attempt
     to derive any source code or underlying ideas or algorithms of any part of the Services (including without
     limitation any
                any application),
                     application), except
                                   except to the limited extent applicable laws speci  cally prohibit
                                                                                specifically prohibit such
                                                                                                      such restriction, (ii)
     modify, translate, or otherwise create derivative works of any part of the Services, or (iii) copy, rent, lease,
     distribute, or otherwise transfer any of the rights that you receive hereunder. You shall abide by all applicable
     local, state,
            state, national and
                            and international laws
                                                laws and regulations.
                                                          regulations.

     We also reserve the right to access, read, preserve, and disclose any information as we reasonably believe is
     necessary to
     necessary  to (i)
                   (i) satisfy any applicable
                       satisfy any             law, regulation,
                                   applicable law,  regulation, legal
                                                                legal process or governmental
                                                                      process or governmental request,  (ii) enforce
                                                                                              request, (ii)          this
                                                                                                             enforce this
     User Agreement, including investigation of potential violations hereof, (iii) detect, prevent, or otherwise address
     fraud, security or technical issues, (iv) respond to user support requests, or (v) protect the rights, property or
     safety
     safety of us, our users and the public.
                                      public.

     Third Party Services.

     The Services may permit you to link to other websites, services or resources on the Internet, including but not
     limited to our sponsors
                    sponsors and
                             and Facebook, and
                                            and other websites, services
                                                                 services or resources may
                                                                                        may contain links
                                                                                                     links to the
     Services. When
                When you access
                         access third party
                                      party resources on the Internet, you do
                                                                           do so
                                                                               so at your own risk. These
                                                                                                    These other
https://dailyhumor.co/terms/                                                                                                     3/6
8/31/2019Case      2:19-cv-07669-CJC-AFM Document Terms Use |I Daily
                                                  1-2 ofFiled    09/04/19
                                                                     Humor Page 5 of 11 Page ID #:23
     resources are
     resources   are not under our
                     not under   our control,
                                      control, and
                                               and you
                                                    you acknowledge
                                                        acknowledge that
                                                                       that we
                                                                             we are  not responsible
                                                                                 are not  responsible oror liable
                                                                                                           liable for the content,
                                                                                                                  for the content,
     functions, accuracy,
     functions,             legality, appropriateness
                 accuracy, legality,  appropriateness or or any
                                                            any other
                                                                other aspect
                                                                      aspect of of such  websites or
                                                                                   such websites   or resources.
                                                                                                       resources. The
                                                                                                                    The inclusion  of
                                                                                                                         inclusion of
     any such
     any       link does
         such link        not imply
                     does not  imply our
                                       our endorsement
                                           endorsement or or any
                                                             any association
                                                                  association between
                                                                                between us us and their operators.
                                                                                              and their  operators. You
                                                                                                                      You further
                                                                                                                           further
     acknowledge and
     acknowledge     and agree   that we
                         agree that    we shall  not be
                                          shall not  be responsible  or liable,
                                                        responsible or  liable, directly or indirectly,
                                                                                directly or indirectly, for
                                                                                                        for any
                                                                                                            any damage
                                                                                                                damage or  or loss
                                                                                                                              loss
     caused or
     caused  or alleged  to be
                 alleged to     caused by
                             be caused       or in
                                          by or    connection with
                                                in connection       the use
                                                               with the  use of
                                                                              of or
                                                                                 or reliance
                                                                                    reliance on
                                                                                              on any  such content,
                                                                                                 any such    content, goods
                                                                                                                       goods oror
     services
     services available  on or
              available on   or through
                                through any
                                          any such   website or
                                               such website   or resource.
                                                                 resource.

     Termination.
     Termination.

     We may
     We  may terminate
              terminate your
                         your access
                               access to to all
                                            all or
                                                or any
                                                   any part  of the
                                                       part of  the Services
                                                                    Services at
                                                                              at any time, with
                                                                                 any time,  with or
                                                                                                 or without
                                                                                                    without cause,
                                                                                                              cause, with
                                                                                                                     with or
                                                                                                                          or without
                                                                                                                             without
     notice, effective
     notice, effective immediately,
                       immediately, which      may result
                                       which may    result in  the forfeiture
                                                            in the forfeiture and
                                                                              and destruction
                                                                                  destruction ofof all
                                                                                                   all information  associated with
                                                                                                       information associated   with
     your membership.
     your  membership. IfIf you
                            you wish
                                wish toto terminate
                                          terminate your
                                                      your Account,
                                                             Account, you
                                                                       you may
                                                                            may do
                                                                                 do so
                                                                                    so by
                                                                                        by following   the instructions
                                                                                           following the   instructions on
                                                                                                                        on the
                                                                                                                           the Site
                                                                                                                               Site
     or through
     or through the
                 the Services.
                     Services. All
                                All provisions
                                    provisions ofof this
                                                    this User
                                                         User Agreement
                                                                Agreement which
                                                                             which by  their nature
                                                                                   by their  nature should
                                                                                                    should survive   termination
                                                                                                             survive termination
     shall survive termination, including, without limitation, licenses of User Content,
                                                                                      Content, ownership
                                                                                                ownership provisions,
                                                                                                             provisions, warranty
                                                                                                                         warranty
     disclaimers,
     disclaimers, indemnity
                   indemnity and limitations
                                    limitations of liability.
                                                    liability.

     Warranty Disclaimer.

     We have
     We  have no
              no special relationship with
                 special relationship with or
                                           or fiduciary
                                                duciary duty to you.
                                                        duty to you. You
                                                                     You acknowledge that We
                                                                         acknowledge that We have no duty
                                                                                             have no      to take
                                                                                                     duty to take any
                                                                                                                  any
     action
     action regarding:

              users gain
     1. which users gain access to the
                         access to the Services;
                                       Services;

     2. what Content
     2. what Content you
                     you access via the
                         access via the Services;
                                        Services; or
                                                  or

     3. how you
     3. how you may
                may interpret or use
                    interpret or use the
                                     the Content.
                                         Content.

     You release
     You release us
                 us from   all liability
                     from all  liability for you having
                                         for you having acquired or not
                                                        acquired or not acquired
                                                                        acquired Content    through the
                                                                                   Content through   the Services.
                                                                                                         Services. We
                                                                                                                   We make
                                                                                                                       make no
                                                                                                                            no
     representations concerning
     representations  concerning any      Content contained
                                     any Content   contained in or accessed
                                                             in or           through the
                                                                   accessed through    the Services,
                                                                                           Services, and  we will
                                                                                                     and we  will not
                                                                                                                  not be
                                                                                                                      be
     responsible or
     responsible or liable
                    liable for
                           for the
                                the accuracy,   copyright compliance,
                                     accuracy, copyright  compliance, or
                                                                       or legality of material
                                                                          legality of material or
                                                                                               or Content
                                                                                                  Content contained
                                                                                                           contained in
                                                                                                                      in or
                                                                                                                         or
     accessed through
     accessed  through the
                        the Services.
                             Services.

     THE SERVICES AND CONTENT ARE PROVIDED "AS   “AS IS",
                                                     IS”, "AS
                                                          “AS AVAILABLE"
                                                              AVAILABLE” AND WITHOUT WARRANTY OF ANY
     KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF TITLE, NON-
     INFRINGEMENT, MERCHANTABILITY
     INFRINGEMENT,  MERCHANTABILITY AND
                                      AND FITNESS
                                             FITNESS FOR
                                                      FOR A A PARTICULAR
                                                              PARTICULAR PURPOSE,
                                                                         PURPOSE, ANDAND ANY
                                                                                         ANY WARRANTIES
                                                                                              WARRANTIES
     IMPLIED BY ANY COURSE OF PERFORMANCE OR USAGE OF TRADE, ALL OF WHICH ARE EXPRESSLY
     DISCLAIMED. WE, AND OUR DIRECTORS, EMPLOYEES, AGENTS, SUPPLIERS, PARTNERS AND CONTENT
     PROVIDERS DO
     PROVIDERS  DO NOT
                   NOT WARRANT
                        WARRANT THAT:   (I) THE
                                  THAT: (I)     SERVICES WILL
                                            THE SERVICES    WILL BE SECURE OR
                                                                 BE SECURE       AVAILABLE AT
                                                                            OR AVAILABLE   AT ANY
                                                                                              ANY PARTICULAR
                                                                                                  PARTICULAR
     TIME OR LOCATION; (II) ANY DEFECTS OR ERRORS WILL BE CORRECTED; (Ill) (III) ANY CONTENT OR SOFTWARE
     AVAILABLE AT OR THROUGH THE SERVICES IS FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS; OR (IV)
     THE RESULTS
     THE RESULTS OF USING THE
                 OF USING       SERVICES WILL
                            THE SERVICES        MEET YOUR
                                          WILL MEET   YOUR REQUIREMENTS.
                                                              REQUIREMENTS. YOUR
                                                                              YOUR USE
                                                                                    USE OF
                                                                                        OF THE SERVICES IS
                                                                                           THE SERVICES IS
     SOLELY AT YOUR OWN RISK.

     Indemni cation.
     Indemnification.

     You shall defend,
               defend, indemnify,
                       indemnify, and  hold harmless
                                   and hold harmless us,
                                                     us, our
                                                         our affiliates
                                                              a liates and
                                                                         and each    of our
                                                                               each of  our and their respective
                                                                                            and their respective employees,
                                                                                                                 employees,
     contractors, directors,
     contractors, directors, suppliers
                             suppliers and
                                       and representatives
                                           representatives from
                                                           from all
                                                                 all liabilities, claims, and
                                                                     liabilities, claims, and expenses,
                                                                                              expenses, including
                                                                                                         including
https://dailyhumor.co/terms/                                                                                                            4/6
8/31/2019Case      2:19-cv-07669-CJC-AFM Document Terms Use |I Daily
                                                  1-2 ofFiled    09/04/19
                                                                     Humor Page 6 of 11 Page ID #:24
                 attorneys’ fees,
     reasonable attorneys'  fees, that arise
                                        arise from
                                              from or relate
                                                      relate to your use or misuse
                                                                            misuse of, or access to, the Services, Content,
     or otherwise from your User Content, violation of this User Agreement, or infringement by you, or any third party
     using your Account or identity
                             identity in the Services, of any
                                                          any intellectual property
                                                                           property or other right of any person
                                                                                                          person or entity.
                                                                                                                    entity.
     We reserve the right to assume the exclusive defense
                                                      defense and control of any
                                                                               any matter
                                                                                   matter otherwise subject
                                                                                                       subject to
     indemni cation by you, in which event you will assist and cooperate with us in asserting any available defenses.
     indemnification

     Governing Law and
                   and Jurisdiction.
                       Jurisdiction.

     This User
     This User Agreement
               Agreement shall
                            shall be
                                  be governed
                                     governed by   and construed
                                               by and  construed in
                                                                 in accordance  with the
                                                                    accordance with  the laws
                                                                                         laws of
                                                                                              of the
                                                                                                 the United
                                                                                                     United Kingdom
                                                                                                            Kingdom You
                                                                                                                    You
     agree that any dispute arising from or relating to the subject matter of this User Agreement shall be governed by
     the exclusive jurisdiction of the courts of the United Kingdom.

     Modi cation.
     Modification.

     We reserve the right, in our sole
                                  sole discretion,
                                       discretion, to modify
                                                      modify or replace
                                                                replace any part
                                                                             part of this User Agreement, or change,
                                                                                                                change,
     suspend, or discontinue the Services (including without limitation, the availability of any feature, database, or
     content) at any time by posting a notice on the Site or by sending you notice through the Services, via e-mail or by
     another appropriate means of electronic
                                     electronic communication. We  We may also
                                                                            also impose limits
                                                                                          limits on certain features and
     services or restrict your access to parts or all of the Services without  notice or liability. While we will timely
     provide notice of modifications,
                        modi cations, it is also your responsibility to check this User Agreement periodically for
     changes. Your continued use of the Services following     noti cation of any
                                                     following notification    any changes to this User Agreement
     constitutes acceptance of those changes.

     Miscellaneous.

     Entire Agreement and Severability.

     This User Agreement is the entire agreement between you and us with respect to the Services, including use of
     the Site, and supersede
                   supersede all
                             all prior
                                 prior or contemporaneous communications and     and proposals
                                                                                      proposals (whether oral, written or
     electronic) between
     electronic)          you and
                 between you  and us
                                   us with
                                       with respect
                                            respect to
                                                    to the
                                                       the Services.
                                                            Services. If
                                                                      If any
                                                                         any provision of this
                                                                             provision of this User
                                                                                               User Agreement
                                                                                                     Agreement is is found  to
                                                                                                                     found to
     be unenforceable or invalid, that provision will be limited or eliminated to the minimum extent necessary so that
     this User Agreement will otherwise remain in full
                                                     full force and
                                                                and effect and
                                                                           and enforceable. TheThe failure of either
                                                                                                              either party
                                                                                                                      party to
     exercise
     exercise in any
                 any respect
                     respect any
                             any right provided
                                        provided for herein shall
                                                             shall not be
                                                                       be deemed
                                                                          deemed a waiver of any further
                                                                                                     further rights hereunder

     Force Majeure.

     We shall not be liable for any failure to perform our obligations hereunder where such failure results from any
     cause beyond
     cause          our reasonable
             beyond our reasonable control,
                                     control, including, without limitation,
                                              including, without limitation, mechanical,
                                                                             mechanical, electronic
                                                                                         electronic or communications
     failure or degradation.

     Assignment.

     This User Agreement is personal
                             personal to you, and is not assignable, transferable or sublicensable
                                                                                     sublicensable by
                                                                                                   by you except with
                                                                                                                 with
     our prior
         prior written
               written consent. We may
                                   may assign,
                                       assign, transfer or delegate
                                                           delegate any of our rights
                                                                               rights and
                                                                                      and obligations hereunder
                                                                                                      hereunder without
     consent.

     Agency.
     Agency.
https://dailyhumor.co/terms/                                                                                                     5/6
8/31/2019Case      2:19-cv-07669-CJC-AFM Document Terms Use |I Daily
                                                  1-2 ofFiled    09/04/19
                                                                     Humor Page 7 of 11 Page ID #:25
     No agency, partnership,
                 partnership, joint venture, or employment
                                                employment relationship
                                                            relationship is
                                                                         is created
                                                                            created as
                                                                                    as a
                                                                                       a result
                                                                                         result of this User Agreement
     and neither party has any authority of any kind to bind the other in any respect.

     Notices.
     Notices.

     Unless otherwise speci       ed in this User Agreement, all
                          specified                            all notices
                                                                   notices under this User Agreement will be in writing and
     will be deemed to have been duly given when received, if personally delivered or sent by certified
                                                                                                      certi ed or registered
     mail, return receipt requested; when receipt is electronically confirmed,
                                                                         con rmed, if transmitted by facsimile or e-mail; or the
     day  after it is sent, if sent for next day delivery by recognized   overnight delivery
     day after it is sent, if sent for next day delivery by recognized overnight    delivery service. Electronic notices
                                                                                             service. Electronic notices should
                                                                                                                         should
     be sent to collab@litmg.com.

     No Waiver.

     Our failure to enforce any part of this User Agreement shall not constitute a waiver of our right to later enforce
     that or any other part
                       part of this User Agreement. Waiver of compliance
                                                               compliance in
                                                                           in any
                                                                              any particular
                                                                                  particular instance does
                                                                                                      does not mean that
     we will waive compliance in the future. In order for any waiver of compliance with this User Agreement to be
     binding, we must provide you with written notice of such waiver through one of our authorized representatives.

     Headings.

     The section and paragraph headings in this User Agreement are for convenience only and shall not affect their
     interpretation.

     These terms may be superseded by agreement or whether or terms are presented and accepted.




  © 2018
    2018 Lit Media Group
                   Group
                                                                                                              IF
                                                                                                                     f
                                                                                                                            13
                                                                                                                             




https://dailyhumor.co/terms/                                                                                                       6/6
8/31/2019 Case                                 Licensing
                   2:19-cv-07669-CJC-AFM Document        Agreement
                                                   1-2 Agrattoact
                                               Limning             I| Daily Sax
                                                          Filed 09/04/19    Humor Page 8 of 11 Page ID #:26




   MENU
   11,1E749




        DailyHumor Licensing
        DailyHumor Licensing Agreement
                             Agreement
     DailyHumor
     Dal lyHunor Licensing Agreement
                           Agreement

         Online Video Submission License Agreement ("Agreement')
    This online                                    (“Agreement”) shall confirm
                                                                       con rm certain of your rights and
    responsibilities.
    responsibilities,

            terms {`terms)
    These tarns    (“Terms”) govern your irrevocable grant to DailyHurnor
                                                                DailyHumor and its successors, affiliates,
                                                                                                 a liates, licensees
                                                                                                           licensees and
              (collectively,
    assigns (col              “DailyHumor”)
                  lective ly. 'Dal                                 (de ned below) with respect to all or any pat
                                  IyHtrnorl of the Licensed Rights {defined                                    part of the
    audiovisual work(s), data, or information submitted by Licensor to DallyHurnor,
                                                                           DailyHumor, including without limitation all
                                      identi able characters and/or individuals, music, sounds, signage, statements, or
    intellectual property, images, identifiable
    other trademarks and logos, and all other rights depicted or contained therein (the 'User
                                                                                           “User Contend
                                                                                                  Content”)

    Your Representations. By uploading any data or information, or posting or submitting any content ("User   (“User
    Content”) to Lit Media Group.
    Content')                 Group, d/b/a Dallyhurnor
                                           Dailyhumor ("
                                                       ("Dailyhumor").                               acknowledge that you
                                                         DalIyhunor"). you certify, represent and ackrawledge
                      User Content you are
    wholly own the User                  we posting or submitting or that you have the sole and exclusive right to permit
    Dailyhumor.
    Dal                                                   directors, shareholders,
         lytiumor. and its parents, members, managers, directors.                    partners, representatives, subsidiaries,
                                                                     shareheiden3. Partners.
    a liates, sPonsors,
    affiliates, sponsors, successors, assigns, heirs and licensees    (collectively,
                                                           licensees (collective     “Dailyhumor”) to use, edit.
                                                                                 ly. "Dallyhurnorl          edit, publish and
    otherwise exploit youyour User
                              User Content and your name in correction
                                                               connection with your User Content without any obligation
    or liability to you or any other party whatsoever. You shall be solely responsible for your User Content and the
    consequences of submitting and publishing you  your User Content. You agree to indernntfy,
                                                                                         indemnify, defend, and hold
    Dailyhumor
    Dal Iyhumor harmless from any and all actions, causes of action, claims, demands, costs, liabilities, expenses and
    damages arising out of or in connection with your upload of your User Content or arising out of you    your negligence
    or willful misconduct
               misconduct. You agree to reasonably cooperate with Dal  Dailyhumor
                                                                           Iyhumor in in connection with the defense of any
    such action.

    Consideration. You agree that Dailyhumor                 required to make any payment to you or anyone else in
                                    DalIyhtrnor shall not be requbed
    exercise of the rights granted in this Agreement
                                           Agreement, and acknowledge that you shall receive valuable consideration in
    the form of placement of and promotion of your User Content
                                                            Content. Unless
                                                                     Unless otherwise agreed to in writing.
                                                                                                   writing, Dallytunor
                                                                                                            Dailyhumor
https://dailyhumor.co/licensing-agreement/
lattErildailybizoo woaraning agreanzat/                                                                                         1/4
                                                                                                                                1/4.
8/31/2019Case                                  Licensing
                   2:19-cv-07669-CJC-AFM Document  1-2 Agreement |I Daily Humor Page 9 of 11 Page ID #:27
                                                         Filed 09/04/19
     shall
     shall have
           have no obligation to publish
                                 publish or post
                                            post your User Content. For all User Content published
                                                                                         published or posted
                                                                                                      posted upon the
     site, Dailyhumor reserves the right to remove the User Content in its sole discretion and Dailyhumor will provide
     no compensation.

     Assignment of Licensed Rights. When you provide us with your User Content, you provide Dailyhumor an
     exclusive,
     exclusive, worldwide, perpetual,
                              perpetual, irrevocable,
                                          irrevocable, royalty-free,
                                                        royalty-free, sublicensable
                                                                      sublicensable and
                                                                                      and transferable (through multiple tiers)
     right and license to exercise
                            exercise any
                                      any and      copy
                                           and all copyright,  trademark, publicity
                                                                            publicity and database
                                                                                           database rights
                                                                                                      rights that you have in in the
     User Content in any and all formats or media now known or hereafter devised in the future. You further hereby
     grant to Dailyhumor the exclusive,
                                 exclusive, irrevocable
                                             irrevocable and unconditional right and and license
                                                                                         license to describe,
                                                                                                     describe, relate,
                                                                                                                relate, broadcast,
                                                                                                                         broadcast,
     exhibit,
     exhibit, transmit, publish,
                         publish, use, monetize, distribute
                                                    distribute and/or
                                                               and/or exploit
                                                                       exploit your User Content in any any such
                                                                                                            such manner as  as
     Dailyhumor shall elect, in whole or in part, on the internet, in print and electronic form, in merchandising, publicity
     and advertising, or in any other media now known or hereafter created or devised throughout the world in
     perpetuity.  For the
     perpetuity. For  the avoidance
                          avoidance of of doubt,  this shall
                                          doubt, this        include, without
                                                       shall include, without limitation,
                                                                               limitation, the
                                                                                           the right to submit
                                                                                               right to          and license
                                                                                                         submit and             (and
                                                                                                                      license (and
     sublicense) your User Content to third-parties including, but not limited to, television broadcast networks, cable
     stations, pay, pay-per-view, satellite or free television networks, television syndicators, home video distributors,
     podcast/mobisode
     podcast/mobisode distributors,
                            distributors, or any
                                              any other third-party distributor  (“Third Parties")
                                                                     distributor ("Third Parties”) for the further exploitation of
     your User Content in any format or media, including the development of a possible television and/or other
     audiovisual production. You agree that Dailyhumor and the Third Parties shall have the right to edit, change, add
     to, take from, rearrange,
                     rearrange, vary, embellish,
                                       embellish, alter, modify, revise,
                                                                  revise, duplicate,
                                                                          duplicate, translate, reformat
                                                                                                 reformat and/or
                                                                                                           and/or reprocess
                                                                                                                    reprocess your
     User Content in any manner Dailyhumor or the Third Parties may in their sole discretion determine and to use it
     as Dailyhumor or the Third Parties in their sole discretion may determine and to make derivative works of the
     same, in whole or in part,
                             part, without notifying you and
                                                           and without obligation to you. You waive any   any right to inspect
                                                                                                                        inspect or
     approve the
     approve   the final
                     nal display  or other
                         display or  other exploitation
                                            exploitation of
                                                          of your
                                                             your User
                                                                  User Content
                                                                        Content now    or in
                                                                                  now or  in the
                                                                                             the future, whether that
                                                                                                 future, whether  that use
                                                                                                                         use is
                                                                                                                             is
     known to you or unknown, and you waive any right to royalties or any other compensation arising from or related
     to the use of your User Content.

     Your Responsibilities and Warranties. You shall be solely responsible for your own User Content and the
     consequences of posting
                         posting or publishing
                                      publishing the same.
                                                     same. In connection with with your User Content, you a      rm, represent,
                                                                                                             affirm, represent,
     and/or warrant that: (i) you are over 18 years of age, or are an emancipated minor, or possess legal parental or
     guardian consent and that you have the right and ability to enter into this Agreement and agree to the terms
     stated
     stated herein;
            herein; (ii) you own or have
                                      have the necessary licenses, rights,
                                                                     rights, consents, and permissions
                                                                                               permissions to use and authorize
                                                                                                                         authorize
     Dailyhumor to
     Dailyhumor  to use
                     use all
                          all patent, trademark, trade
                              patent, trademark,  trade secret, copyright
                                                                copy
                                                        secret, copyright    or other
                                                                             or other proprietary
                                                                                      proprietary rights
                                                                                                   rights in and to
                                                                                                          in and  to any
                                                                                                                     any and
                                                                                                                         and all
                                                                                                                              all
     User Content to enable inclusion and use of the User Content in the manner contemplated by Dailyhumor and
     these terms of use, without the consent of any  any third parties;
                                                               parties; (iii) you have
                                                                                   have not exclusively
                                                                                            exclusively granted
                                                                                                         granted or assigned or
     otherwise transferred the rights in andand to your User Content to any any third parties;
                                                                                      parties; (iv) there are
                                                                                                          are no claims, litigation,
     or other proceedings pending or threatened which could in any way impair, limit or diminish the rights in and to
     the User Content
              Content granted
                         granted hereunder;
                                  hereunder; (v) if any minors appear in the User Content, you represent that you are     are the
     mother, father
             father or duly
                         duly appointed
                              appointed guardian
                                          guardian of such
                                                      such minors or have the irrevocable permission
                                                                                                 permission of the parents
                                                                                                                     parents or
     duly appointed guardian(s) of such minor(s) to grant the rights in and to the User Content set forth herein; (vi) you
     are granting the rights in and to the User Content granted hereunder with the knowledge and understanding that
     Dailyhumor or the Third Parties may incur substantial expense
                                                                expense in reliance
                                                                               reliance thereon; and (vii) uploading or posting
                                                                                                                          posting
     User Content shall constitute my signature and acceptance of this Agreement and these terms and have the
     same effect as if you had signed such an Agreement containing these terms and, upon request, you agree to sign
     a
     a non-electronic
       non-electronic version of this Agreement containing these terms and, until such     such time, a a printed
                                                                                                          printed version of this
     Agreement shall be admissible in judicial, administrative or arbitration proceedings based upon or relating to this


https://dailyhumor.co/licensing-agreement/                                                                                             2/4
8/31/2019Case                                  Licensing
                  2:19-cv-07669-CJC-AFM Document  1-2 Agreement |I Daily Humor Page 10 of 11 Page ID #:28
                                                         Filed 09/04/19
     Agreement and
     Agreement     these terms
               and these terms to
                                to the
                                   the same
                                        same extent
                                             extent and
                                                    and subject to the
                                                        subject to the same  terms and
                                                                       same terms  and conditions
                                                                                       conditions as other business
                                                                                                  as other business
     documents and records
     documents and          originally generated
                   records originally            and maintained in printed form.
                                       generated and

     No Infringement
     No  Infringement Representation.
                          Representation. You
                                          You explicitly
                                                 explicitly warrant
                                                            warrant that
                                                                    that nono part  of the
                                                                               part of the Images,
                                                                                           Images, anyany materials
                                                                                                           materials contained
                                                                                                                      contained
     therein, or
     therein,  or the
                  the exercise
                      exercise by
                                by DailyHumor of the Licensed Rights violates or will violate, or infringes or will infringe,
     any trademark,
     any  trademark, trade
                        trade name,
                              name, contract,
                                     contract, agreement,     copyright
                                                              copy
                                                agreement, copyright      (whether common
                                                                          (whether   common law  law or
                                                                                                     or statutory),
                                                                                                         statutory), patent, literary,
                                                                                                                     patent, literary,
     artistic, music,
     artistic, music, dramatic,
                        dramatic, personal,
                                  personal, private,
                                            private, civil,
                                                      civil, property,
                                                             property, privacy   or publicity
                                                                        privacy or  publicity right  or "moral
                                                                                               right or “moral rights
                                                                                                                rights of
                                                                                                                       of authors”
                                                                                                                          authors" oror
     any other
     any  other right
                 right of
                       of any
                           any person or entity,
                               person or entity, and
                                                  and shall  not give
                                                      shall not  give rise  to a
                                                                       rise to a claim
                                                                                 claim of
                                                                                        of slander
                                                                                           slander or libel. There are no existing,
     anticipated, or
     anticipated,   or threatened
                       threatened claims
                                   claims or
                                          or litigation
                                              litigation that
                                                          that would
                                                               would adversely     affect or
                                                                       adversely affect   or impair
                                                                                              impair any   of the
                                                                                                      any of  the Licensed
                                                                                                                   Licensed Rights.

     No Endorsement
     No  Endorsement by     Dailyhumor. Dailyhumor
                         by Dailyhumor.   Dailyhumor does     not endorse
                                                        does not  endorse any    User Content
                                                                           any User    Content or  or any
                                                                                                      any opinion,
                                                                                                           opinion, recommendation,
                                                                                                                    recommendation,
     or advice
     or advice expressed    therein, and
                expressed therein,         Dailyhumor expressly
                                      and Dailyhumor    expressly disclaims
                                                                   disclaims any
                                                                              any and
                                                                                    and all
                                                                                         all liability in connection with User
     Content. You
     Content.   You understand
                    understand and and acknowledge
                                       acknowledge thatthat Dailyhumor
                                                            Dailyhumor does
                                                                         does not
                                                                               not guarantee
                                                                                    guarantee any      con dentiality with
                                                                                                  any confidentiality        respect
                                                                                                                       with respect
     to any
     to      of your
        any of  your User
                     User Content.
                           Content. Dailyhumor
                                      Dailyhumor does
                                                    does not
                                                         not permit copyright
                                                                     copy        infringing activities and infringement of
     intellectual property
     intellectual           rights on
                  property rights   on any  of its
                                       any of  its websites,
                                                   websites, and
                                                             and Dailyhumor
                                                                  Dailyhumor will
                                                                               will remove
                                                                                     remove allall User Content if properly    noti ed
                                                                                                                     properly notified
     that such
     that        User Content
           such User  Content infringes
                                infringes on
                                           on another's
                                              another's intellectual
                                                         intellectual property  rights. Dailyhumor
                                                                      property rights.  Dailyhumor reserves
                                                                                                        reserves the
                                                                                                                  the right
                                                                                                                      right to
                                                                                                                            to remove
                                                                                                                                remove
     User Content
     User   Content in
                    in its
                       its sole
                           sole discretion
                                 discretion and
                                            and without
                                                  without prior notice to
                                                          prior notice to you,
                                                                          you, and
                                                                               and without
                                                                                     without any     refund or
                                                                                                any refund   or other
                                                                                                                other compensation.
                                                                                                                      compensation.

    Limitation of
    Limitation of Liability.
                  Liability. IN
                             IN NO
                                NO EVENT
                                   EVENT SHALL
                                           SHALL DAILYHUMOR
                                                  DAILYHUMOR ITSITS OFFICERS,    DIRECTORS, EMPLOYEES,
                                                                      OFFICERS, DIRECTORS,  EMPLOYEES, OR  AGENTS,
                                                                                                        OR AGENTS,
    BE LIABLE TO YOU FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL
    DAMAGES WHATSOEVER
               WHATSOEVER RESULTING FROM ANY (I) ERRORS,   ERRORS, MISTAKES,
                                                                      MISTAKES, OROR INACCURACIES OF
                                                                                                   OF USER
    CONTENT, (II)
    CONTENT,   (II) PERSONAL
                    PERSONAL INJURY
                                 INJURY OR   PROPERTY DAMAGE
                                         OR PROPERTY    DAMAGE OF      ANY NATURE
                                                                  OF ANY    NATURE WHATSOEVER    RESULTING FROM
                                                                                    WHATSOEVER RESULTING    FROM
    YOUR SUBMISSION OF USER CONTENT TO DAILYHUMOR, (Ill)         (III) ANY UNAUTHORIZED ACCESS TO OR USE OF ANY
    AND ALL OFOF YOUR PERSONAL INFORMATION AND/OR FINANCIAL INFORMATION, AND/OR (IV) ANY ERRORS
    OR
    OR OMISSIONS
       OMISSIONS IN  IN ANY
                        ANY USER
                               USER CONTENT
                                     CONTENT OR    FOR ANY
                                                OR FOR ANY LOSS
                                                            LOSS OR     DAMAGE OF
                                                                   OR DAMAGE        ANY KIND
                                                                                 OF ANY      INCURRED AS
                                                                                        KIND INCURRED  AS A
                                                                                                          A RESULT
                                                                                                            RESULT
    OF ANY USER CONTENT, WHETHER BASED ON WARRANTY, CONTRACT, TORT, OR ANY OTHER LEGAL THEORY,
    AND WHETHER OR NOT YOU ARE ADVISED OR AWARE OF THE POSSIBILITY OF SUCH DAMAGES. THE
    FOREGOING LIMITATION
    FOREGOING     LIMITATION OF     LIABILITY SHALL
                                 OF LIABILITY SHALL APPLY
                                                     APPLY TO
                                                            TO THE     FULLEST EXTENT
                                                                THE FULLEST     EXTENT PERMITTED
                                                                                        PERMITTED BY
                                                                                                   BY LAW IN YOUR
                                                                                                      LAW IN YOUR
    APPLICABLE JURISDICTION. YOU SPECIFICALLY ACKNOWLEDGE THAT DAILYHUMOR SHALL NOT BE LIABLE
    FOR USER CONTENT OR THE DEFAMATORY, OFFENSIVE, OR ILLEGAL CONDUCT OF ANY THIRD PARTY, AND
    THAT THE
    THAT       RISK OF
          THE RISK        HARM OR
                      OF HARM        DAMAGE FROM
                                  OR DAMAGE    FROM THE   FOREGOING RESTS
                                                     THE FOREGOING       RESTS ENTIRELY
                                                                                ENTIRELY WITH
                                                                                         WITH YOU.
                                                                                              YOU.
    IN NO EVENT SHALL DAILY HUMOR'SHUMOR’S TOTAL AGGREGATE LIABILITY TO YOU FOR ANY CLAIMS ARISING OUT OF
    OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, IN CONNECTION WITH
    INDEMNIFICATION OBLIGATIONS
    INDEMNIFICATION       OBLIGATIONS IN IN SECTION
                                            SECTION 7.1
                                                     7.1 ABOVE),
                                                         ABOVE), REGARDLESS
                                                                  REGARDLESS OF      THE FORM
                                                                                  OF THE FORM OR
                                                                                               OR CAUSE
                                                                                                  CAUSE OF ACTION
                                                                                                        OF ACTION
    OR THE ALLEGED BASIS OF THE CLAIM, EXCEED THE TOTAL AMOUNT DAILY HUMOR RECEIVES FROM YOUR
    USER CONTENT. THE FOREGOING LIMITATION OF LIABILITY SHALL APPLY REGARDLESS OF THE FORM OR THE
    CAUSE OF
    CAUSE      ACTION OR
            OF ACTION         ALLEGED BASIS
                          OR ALLEGED    BASIS OF
                                               OF THE CLAIM, AND
                                                  THE CLAIM,  AND EVEN
                                                                     EVEN IF
                                                                           IF THE REMEDIES OTHERWISE
                                                                              THE REMEDIES             PROVIDED
                                                                                            OTHERWISE PROVIDED
    UNDER THIS
    UNDER   THIS AGREEMENT,
                  AGREEMENT, AT   AT LAW
                                     LAW OR   IN EQUITY,
                                          OR IN  EQUITY, FAIL
                                                         FAIL OF THEIR ESSENTIAL
                                                              OF THEIR    ESSENTIAL PURPOSE.
                                                                                     PURPOSE.

    Indemni cation. To
    Indemnification.        the extent
                         To the extent permitted
                                        permitted by by applicable
                                                        applicable law,    you agree
                                                                     law, you  agree toto defend,  indemnify and
                                                                                          defend, indemnify        hold harmless
                                                                                                              and hold   harmless
    Dailyhumor, its
    Dailyhumor,   its parent
                       parent corporation,   o cers, directors,
                              corporation, officers,    directors, employees
                                                                    employees and      agents, from
                                                                                 and agents,   from and
                                                                                                      and against  any and
                                                                                                          against any        all claims,
                                                                                                                       and all    claims,
    damages,    obligations, losses,
    damages, obligations,              liabilities, costs
                               losses, liabilities, costs or
                                                           or debt,
                                                              debt, and
                                                                     and expenses     (including but
                                                                           expenses (including        not limited
                                                                                                  but not         to attorney's
                                                                                                          limited to attorney's fees)
                                                                                                                                   fees)
    arising from:
    arising from: (i)
                    (i) your
                        your use
                             use of
                                  of and
                                     and access
                                          access to to Dailyhumor;
                                                       Dailyhumor; (ii)
                                                                     (ii) your
                                                                          your violation
                                                                               violation of
                                                                                          of any term of
                                                                                             any term  of this
                                                                                                          this Agreement;
                                                                                                               Agreement; (iii)
                                                                                                                             (iii) your
                                                                                                                                   your
    violation of any third party right, including without limitation any copyright,
                                                                                copy         property, or privacy right; or (iv) any
    claim that
    claim  that your
                your User
                       User Content   caused damage
                             Content caused     damage to  to a
                                                              a third
                                                                third party,
                                                                      party, including
                                                                             including but
                                                                                         but not limited to
                                                                                             not limited to any
                                                                                                            any alleged   violation of
                                                                                                                alleged violation     of



https://dailyhumor.co/licensing-agreement/                                                                                                  3/4
8/31/2019Case                                  Licensing
                  2:19-cv-07669-CJC-AFM Document  1-2 Agreement |I Daily Humor Page 11 of 11 Page ID #:29
                                                         Filed 09/04/19
     copy
     copyright law (including the Digital Millennium Copyright
                                                     Copy      Act) and defamation. This
                                                                                    This defense
                                                                                         defense and indemni cation
                                                                                                 and indemnification
     obligation will survive your use of Dailyhumor.

    Publicity &
    Publicity  & Confidentiality.
                  Con dentiality. You
                                  You agree not to
                                      agree not  to release,
                                                    release, disseminate,   issue, authorize
                                                             disseminate, issue,             or cause
                                                                                   authorize or cause the
                                                                                                      the release,
                                                                                                          release,
    dissemination or issuance of any publicity or information concerning the Licensed Rights, DailyHumor, or these
                      Dailyhumor’s prior speci
    Terms without Dailyhumor's                  c written consent (including, without limitation, posting,
                                         specific                                                  posting, participating
                                                                                                            participating or
    engaging
    engaging in in social
                   social media
                          media discussions,
                                discussions, news stories,
                                                     stories, blogs,
                                                              blogs, reports
                                                                     reports or responses thereto), and
                                                                                                    and you shall
                                                                                                              shall direct
                                                                                                                    direct all
    licensing or other inquiries relating to the Images solely to Dailyhumor. You acknowledges that these Terms are
    con dential in
    confidential   in nature and you agree
                                     agree not to disclose
                                                   disclose the content or substance
                                                                             substance thereof to any third parties
                                                                                                             parties other
    than: (i) your respective
                    respective attorneys
                               attorneys and
                                         and accountants, and/or
                                                             and/or (ii) as may
                                                                            may be
                                                                                 be reasonably
                                                                                    reasonably required in
                                                                                                         in order to comply
    with any obligations imposed by these Terms, or any statute, ordinance, rule, regulation, other law, or court order.

     Choice of
     Choice   of Law
                 Law &  Dispute Resolution.
                      & Dispute   Resolution. These
                                               These Terms
                                                       Terms shall
                                                              shall be
                                                                    be deemed
                                                                        deemed to  to have
                                                                                      have been
                                                                                           been agreed   upon within
                                                                                                 agreed upon  within the
                                                                                                                      the State
                                                                                                                          State of
                                                                                                                                of
     California, and the rights and obligations of the parties hereunder shall be construed and enforced in accordance
     with, and
           and governed
                governed by,
                           by, the laws
                                   laws of the State of California,                           con icts of law
                                                          California, without regard to the conflicts      law principles
                                                                                                               principles thereof.
     The parties
          parties agree to the personal
                                 personal jurisdiction byby and
                                                            and venue in in Los Angeles, California,
                                                                                          California, and waive any
                                                                                                                 any objection to
     such jurisdiction or venue irrespective of the fact that a party may not be a resident of that State. Except for
     DailyHumor’s equitable rights
     DailyHumor's               rights as set
                                           set forth
                                               forth in
                                                     in these terms, the parties
                                                                           parties hereby
                                                                                    hereby agree
                                                                                            agree to submit
                                                                                                      submit any
                                                                                                             any disputes
                                                                                                                 disputes or
     controversies arising from, relating
                                    relating to or in
                                                   in connection with
                                                                   with these terms or the parties’
                                                                                              parties' respective obligations in
                                                                                                                               in
     connection therewith to binding arbitration in Los Angeles, California in accordance with the rules of the
     American Arbitration Association and only for actual monetary damages, if any. In the event of any dispute,
     Licensor shall
                shall not
                      not be
                          be entitled to, and
                                          and does
                                               does hereby waive allall right to, any
                                                                                  any equitable
                                                                                       equitable relief
                                                                                                 relief whatsoever, including the
     right to rescind its agreement to these Terms, to rescind any rights granted hereunder, or to enjoin, restrain or
     interfere in any manner with the marketing, advertisement, distribution or exploitation of the Licensed Rights. All
     rights to recover
               recover consequential, incidental
                                         incidental and/or
                                                      and/or punitive
                                                             punitive damages
                                                                       damages are waived
                                                                                        waived by
                                                                                               by you.

     Terms & Conditions. You may be required to agree to additional terms and conditions displayed on the
     Dailyhumor website or other Dailyhumor-owned websites, which will be
                                                                        be incorporated
                                                                           incorporated herein
                                                                                        herein by
                                                                                               by reference and
                                                                                                            and
     subject to change.




  © 2018
    2018 Lit Media Group
                   Group
                                                                                                                 IF
                                                                                                                        f
                                                                                                                              13
                                                                                                                               




https://dailyhumor.co/licensing-agreement/                                                                                           4/4
